Prospectus Supplement dated December 22, 2009 Putnam AMT-Free Municipal Fund Putnam Arizona Tax Exempt Income Fund Putnam California Tax Exempt Income Fund Putnam Massachusetts Tax Exempt Income Fund Putnam Michigan Tax Exempt Income Fund Putnam Minnesota Tax Exempt Income Fund Putnam New Jersey Tax Exempt Income Fund Putnam New York Tax Exempt Income Fund Putnam Ohio Tax Exempt Income Fund Putnam Pennsylvania Tax Exempt Income Fund Putnam Tax Exempt Income Fund Putnam Tax-Free High Yield Fund The summary prospectuses for Putnam AMT-Free Municipal Fund and Putnam Tax-Free High Yield Fund and the statutory prospectuses for all funds listed above are supplemented to reflect that Thalia Meehan, Paul M. Drury and Susan A. McCormack are now the sole officers of Putnam Management primarily responsible for the day-to-day management of the funds portfolios. 259640 12/09
